Citation Nr: 0526536	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbar spine, to include as secondary to service-
connected bilateral knee disabilities.

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine, to include as secondary to service-
connected bilateral knee disabilities.   

3.  Entitlement to service connection for fibrocystic breast 
disease.

4.  Entitlement to service connection for chronic residuals 
of right inguinal hernia repairs, to include as secondary to 
the service-connected residuals of a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy and lysis 
of pelvic adhesions.

5.  Entitlement to service connection for chronic residuals 
of umbilical hernia repairs, to include as secondary to the 
service-connected residuals of a total abdominal hysterectomy 
with bilateral salpingo-oophorectomy and lysis of pelvic 
adhesions.

6.  Entitlement to service connection for ovarian remnant 
syndrome with endometriosis

7.  Entitlement to service connection for a disability of the 
sigmoid colon, to include as secondary to the service-
connected abdominal wall adhesions, post operative.

8.  Entitlement to an initial schedular rating in excess of 0 
percent for the service-connected osteopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
April 1988.
 
The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  At present, after remand to the RO for additional 
development in October 2003, the case is once again before 
the Board for appellate review.  However, as additional 
development is necessary with respect to the issue of an 
increased initial rating in excess of 0 percent for 
osteopenia, this issue will be remanded for additional 
development via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on the part of the appellant.

The Board notes that the veteran perfected the issues of 
entitlement to service connection for hypertension, service 
connection for a psychiatric disability to include depression 
and anxiety, and service connection for interstitial cystitis 
and cystitis diverticulum.  However, in November 2004, the RO 
granted the veteran service connection for these disabilities 
dating back to the original claim filed by the veteran in 
July 2001.  Hence, the only issues before the Board are those 
set forth in the title page of this decision.

Additionally, the Board notes that, a March 1992 statement of 
the case and substantive appeal, and a July 1998 Board 
remand, include the issue of entitlement to an increased 
rating for the service-connected hysterectomy.  However, in a 
November 2000 VA form 21-4138 (Statement in Support of 
Claim), the veteran indicated she desired to withdraw her 
claim for an increased rating for hysterectomy.  As such, the 
veteran's claim has been withdrawn.  See 38 C.F.R. § 20.204 
(2004).

Lastly, the Board notes that the veteran presented testimony 
during appeal hearings at the RO before a hearing officer in 
November 1999, as well as before a traveling Veterans Law 
Judge (VLJ) in February 2002.  Copies of the hearing 
transcripts issued following the hearings are of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  Service connection is currently in effect for bilateral 
knee disabilities, the residuals of a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy and lysis 
of pelvic adhesions, and abdominal wall adhesions, post 
operative

3.  The competent medical evidence of record does not show 
that the veteran's claimed service connection for 
osteoarthritis of the lumbar spine, osteoarthritis of the 
cervical spine, fibrocystic breast disease, chronic residuals 
of right inguinal hernia repairs, chronic residuals of 
umbilical hernia repairs, and a disability of the sigmoid 
colon are secondary a service-connected disability, or are 
otherwise related to service.

4.  The competent medical evidence of record show that the 
claimed ovarian remnant syndrome is related to the service-
connected residual abdominal hysterectomy with bilateral 
salpingo-oophorectomy and lysis of adhesions.  


CONCLUSIONS OF LAW

1.  The claimed osteoarthritis of the lumbar spine, 
osteoarthritis of the cervical spine, fibrocystic breast 
disease, chronic residuals of right inguinal hernia repairs, 
chronic residuals of umbilical hernia repairs, and a 
disability of the sigmoid colon are not proximately due to a 
service-connected disability, or are otherwise related to 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 
(2004).

2.  The claimed ovarian remnant syndrome with endometriosis 
is proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in September 2001 
and January 2004, the January 2002 and May 2002 rating 
decisions, the July 2002 statement of the case (SOC), and the 
November 2004 and January 2005 supplemental statements of the 
case (SSOCs).  In addition, per the RO letters issued in 
September 2001 and January 2004, a March 2001 VA form 119 
(Report of Contact), and the November 2004 SSOC, the RO 
provided the veteran with specific information relevant to 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a September 2001 RO letter, the veteran 
was given notice of the VCAA requirements, which was prior to 
the initial January 2002 unfavorable AOJ decision that is the 
basis of this appeal.

In this respect, the September 2001 RO letter properly 
notified the appellant of the evidence required to 
substantiate her claims for service connection.  In addition, 
a January 2004 RO letter, the reasons and bases of the July 
SOC, and the November 2004 and January 2005 SSOCs 
specifically explained to the appellant what the evidence 
must show in order to establish service connection for the 
claimed disabilities.  Furthermore, although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [her] possession that pertains" to 
her claims.  See 38 C.F.R. § 3.159(b)(1), nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's September 2001 and January 2004 letters informed 
her that additional information or evidence was needed to 
support her claims, and asked her to send the information or 
evidence to the AOJ.  In addition, the November 2004 SSOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in her possession. 

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service department records show the veteran 
was treated for varied symptomatology and/or health problems 
during service, including stomach problems, headaches, 
chronic pelvic pain, possible pelvic adhesions, pelvic 
inflammatory disease, right knee pain, and low back pain.

The post service medical evidence includes five volumes of 
copious medical treatment records which describe the 
treatment the veteran has received over time for various 
health problems, including symptoms related to the claimed 
disorders.  Specifically, the Board notes that the evidence 
includes treatment records and examination reports from the 
Central Alabama and Tuskegee/Montgomery VA Medical Centers 
dated from 1989 to 2004.  In addition, the evidence includes 
treatment records from numerous private health care providers 
dated from 1987 to 2003, including but not limited to, B. 
Love, M.D., OB-GYN South P.C., P. Perry, M.D., Baptist 
Medical Center, and Palmer Psychiatric services.

Furthermore, during 2004, the veteran underwent VA 
examinations which addressed the issues on appeal.  In an 
April 2004 VA examination report, the examiner noted that, 
after a review of the veteran's service medical records to 
the present, it was the examiner's impression that the 
veteran's mild degenerative disc disease of the lumbo-sacral 
spine and her cervical strain were not causally related to 
service, nor proximately due to the service-connected 
bilateral knee chondromalacia patella.

Subsequently, in May 2004, the veteran underwent an 
additional VA examination during which the examiner 
specifically determined that the veteran's claimed 
fibrocystic breast disease was not related to the total 
abdominal hysterectomy or her bilateral salpingo-
oophorectomy.  The examiner also noted that whether this 
disorder was related to service was dependent on the date of 
the diagnosis.  In this respect, the Board notes that such 
diagnosis was not made during the veteran's active service or 
within a year thereof.

Furthermore, the May 2004 VA examination report reveals that, 
in the examiner's opinion, the veteran did not currently 
suffer from the chronic residuals of right inguinal hernia 
repair, which was performed in August 2001.  Moreover, the 
examiner noted that the veteran did not suffer from sigmoid 
colon disability, or from the chronic residuals of umbilical 
hernia repair, which was also performed in August 2001.

Lastly, the May 2004 VA examination report notes that the 
claimed ovarian remnant syndrome was related to the 
endometriosis/fibroids diagnosed in 1988 leading to the 
abdominal hysterectomy.  As a result, the examiner was of the 
opinion that the claimed ovarian remnant was related to the 
service-connected residual abdominal hysterectomy with 
bilateral salpingo-oophorectomy and lysis of adhesions.   

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, upon a review of the 
evidence, the Board finds that the preponderance of the 
evidence does not support a grant of the claim of service 
connection for osteoarthritis of the lumbar spine, 
osteoarthritis of the cervical spine, fibrocystic breast 
disease, chronic residuals of right inguinal hernia repairs, 
chronic residuals of umbilical hernia repairs, and a 
disability of the sigmoid colon.  The evidence simply does 
not show that the veteran either is currently diagnosed with 
the claimed disorder; or that he has been diagnosed with the 
disorder, but the evidence does not include a nexus between 
such diagnosis and the veteran's service, or a service-
connected disability.  However, the Board does not that the 
May 2004 VA examination report notes that the claimed ovarian 
remnant syndrome was related to the endometriosis/fibroids 
diagnosed in 1988 leading to the abdominal hysterectomy, and 
thus, the veteran's claim of service connection for ovarian 
remnant syndrome is meritorious.

Although the Board does not doubt the veteran's sincere 
belief in her statements, as well as the lay statements from 
the veteran's spouse and child, that her currently claimed 
disorders (with the exception of the claimed ovarian remnant 
syndrome) are related to her service, and/or are proximately 
due to a service-connected disability, the veteran or her 
spouse and child, are not medical professionals competent to 
render an opinion on matters of medical etiology or 
aggravation.  Absent a professional medical opinion linking 
the veteran's disabilities to service or a service-connected 
disability, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
preponderance of the evidence tends to show that the claimed 
osteoarthritis of the lumbar spine, osteoarthritis of the 
cervical spine, fibrocystic breast disease, chronic residuals 
of right inguinal hernia repairs, chronic residuals of 
umbilical hernia repairs, and a disability of the sigmoid 
colon are not related to a service-connected disability, or 
to service.  Given that the preponderance of the evidence of 
record does not support the veteran's contentions, the Board 
finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case with respect to these issues, and 
thus, they must be denied.  However, the Board finds that the 
preponderance of the evidence does show that the claimed 
ovarian remnant syndrome with endometriosis is related to the 
service-connected residual abdominal hysterectomy with 
bilateral salpingo-oophorectomy and lysis of adhesions, and 
thus this claim is granted.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for osteoarthritis of the lumbar spine, to 
include as secondary to service-connected bilateral knee 
disabilities, is denied.

Service connection for osteoarthritis of the cervical spine, 
to include as secondary to service-connected bilateral knee 
disabilities, is denied.   

Service connection for fibrocystic breast disease is denied.

Service connection for chronic residuals of right inguinal 
hernia repairs, to include as secondary to the service-
connected residuals of a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy and lysis of pelvic 
adhesions, is denied.

Service connection for chronic residuals of umbilical hernia 
repairs, to include as secondary to the service-connected 
residuals of a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy and lysis of pelvic adhesions, is 
denied.

Service connection for ovarian remnant syndrome with 
endometriosis is granted.

Service connection for a disability of the sigmoid colon, to 
include as secondary to the service-connected abdominal wall 
adhesions, post operative, is denied.


REMAND

As discussed above, additional development is necessary with 
respect to the issue of an increased initial rating in excess 
of 0 percent for osteopenia, and thus, this issue is being 
remanded for additional development.  Pursuant to the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), VA first has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 66 Fed. Reg. 46,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)). 

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, as the Board finds 
that present evidence of record does not contain a current VA 
examination which shows the present status of the veteran's 
disability.  And, although the November 2003 Board remand 
requested such examination, the claims files continue to lack 
the necessary information to asses the current status of the 
service-connected osteopenia.  Therefore, following the 
holding in Stegall v. West, 11 Vet. App. 268 (1998), the 
issue will be remanded once again for the previously 
requested development, which specifically includes that the 
veteran be scheduled for a VA examination in order to 
determine the present level of severity of the service-
connected osteopenia. 

For the reasons described below, the case is remanded to the 
RO for additional development.  Further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following development:

1.  The RO should ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
by the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).  
The appellant should be specifically 
informed as to what portion of evidence 
she is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
her claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, 
supra.  The claims files must include 
documentation that the RO has complied 
with the VA's redefined duties to 
notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue of determination of 
proper initial rating for osteopenia, 
currently evaluated as 0 percent 
disabling.

2.  The veteran should be contacted at 
her present address and be scheduled to 
undergo a VA examination, conducted by 
an appropriate specialist, to evaluate 
the severity of her service-connected 
osteopenia.  The RO should send the 
claims folders to the examiner for 
review.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
indicated studies must be performed.  
The examiner should describe any 
limitations of motion due to the 
osteopenia.  As well, the examiner must 
described any functional loss due to 
flare-ups, fatigability, 
incoordination, and pain on movements.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, the RO must review the 
claims folders and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Remand instructions of 
the Board are neither optional nor 
discretionary.  Full compliance with 
such instructions is mandated by law, 
per Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the above, the 
RO should readjudicate the issue of 
determination of proper initial rating 
for osteopenia, specifically 
considering all applicable criteria, 
the holdings in Fenderson v. West, 12 
Vet. App. 119 (1999); Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it 
is not possible to separate the effects 
of the service-connected condition from 
a nonservice-connected condition, 38 
C.F.R. § 3.102 clearly dictates that 
such signs and symptoms be attributed 
to the service-connected condition); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), and 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Furthermore, the RO's 
consideration of referring the service-
connected osteopenia for extraschedular 
evaluations under 38 C.F.R. § 
3.321(b)(1) must be documented on 
readjudication.

5.  After completion of the above, the 
RO should readjudicate the claim of 
determination of proper initial rating 
for osteopenia, currently evaluated as 
0 percent disabling.  If the 
determination remains unfavorable in 
any way, the appellant and her 
representative, if any, should be 
provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The appellant need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


